Citation Nr: 0622812	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-13 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition, 
to include as secondary to service-connected bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel

REMAND

The veteran served on active duty from May 1944 until January 
1946.  

In June 2005, the Board remanded the case for several 
reasons to include an orthopedic examination.  The examiner 
attributed the back problem to heavy lifting during service 
and advancing age.  In arriving at his opinion, the examiner 
indicated that he had reviewed the claims folder; however, 
his discussion of the events leading to his opinion is 
lacking.  For instance, he based his opinion at least in 
part of the fact that the veteran had back problems after 
service which he had not experienced before service.  He 
failed to mention or consider the fact that back problems 
after service were not documented until the early 1990's, 
more than 40 years after service.  Under such circumstances, 
it is believed that a more definitive medical opinion is 
required which is based on a complete review of the evidence 
or record.  The Board finds that another medical opinion is 
needed that takes into consideration the entire factual 
record.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current low back 
disability present.  After reviewing the entire 
record, the examiner should express an opinion as 
to whether it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that the 
veteran's low back disorder was caused by his 
service and whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or greater) that 
the veteran's low back disorder was either caused 
or aggravated by his service-connected bilateral 
foot disorder.  The claim's folder must be made 
available to and reviewed by the examiner in 
conjunction with the scheduled examination and the 
examiner should comment on the specific facts that 
leads to the opinion.  

2 . After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


